Exhibit 10.76

 
TERM NOTE
 
$85,000,000.00
Chicago, Illinois
November 2, 2005

 
FOR VALUE RECEIVED, the undersigned, ARC SUN CITY WEST, LLC, ARC ROSWELL, LLC,
ARC VEGAS, LLC, ARC TUCSON, LLC, ARC OVERLAND PARK, LLC, ARC MINNETONKA, LLC,
ARC DENVER MONACO, LLC, each a Delaware limited liability company, and ARC
TANGLEWOOD, L.P., a Delaware limited partnership (herein referred to
collectively in the singular as "Borrower"), hereby unconditionally promise to
pay to the order of MERRILL LYNCH CAPITAL, a Division of Merrill Lynch Business
Financial Services Inc., a Delaware corporation, and its successors and assigns
(in its capacity as a lender, referred to herein as "Lender"), and in its
capacity as Administrative Agent, referred to herein as "Agent") at the office
of Agent at 222 North LaSalle Street, 16th Floor, Chicago, Illinois 60601, or at
such other place as Agent may from time to time designate in writing, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Eighty Five Million and No/100 Dollars ($85,000,000.00). This
Term Note (this "Note") is issued in accordance with the provisions of that
certain Credit and Security Agreement of even date herewith among Borrower,
various financial institutions as are, or may from time to time become, parties
thereto as lenders (including without limitation Lender) and Agent (as amended,
supplemented or otherwise modified from time to time, the "Credit
Agreement") and is entitled to the benefits and security of the Credit Agreement
and the other Financing Documents, and reference is hereby made to the Credit
Agreement for a statement of the terms and conditions under which the portion of
the Term Loan evidenced hereby was made and is required to be repaid. All
capitalized terms used herein (which are not otherwise specifically defined
herein) shall be used in this Note as defined in the Credit Agreement.
 
1.  The outstanding principal balance of the portion of the Term Loan evidenced
by this Note shall be due and payable as provided for in the Credit Agreement.
 
2.  Borrower promises to pay interest from the date hereof until payment in full
hereof on the unpaid principal balance of the portion of the Term Loan evidenced
hereby at the per annum rate or rates set forth in the Credit Agreement.
Interest on the unpaid principal balance of the portion of the Term Loan
evidenced hereby shall be payable on the dates and in the manner set forth in
the Credit Agreement. Interest as aforesaid shall be charged for the actual
number of days elapsed over a year consisting of three hundred sixty (360) days
on the actual daily outstanding balance hereof to the extent permitted by
applicable law, if any; provided, however, that interest calculations shall
include the date of funding of any such Term Loan but shall exclude the date of
payment of any such Term Loan. In no event shall the rate of interest payable in
respect of the indebtedness evidenced hereby exceed the maximum rate of interest
from time to time allowed to be charged by applicable law, if any. Prepayment of
the principal amount hereof may be made as provided in the Credit Agreement.
 

--------------------------------------------------------------------------------


 
 
3.  Upon and after the occurrence of an Event of Default, and as provided in the
Credit Agreement, the portion of the Term Loan evidenced by this Note may be
declared, and immediately shall become, due and payable without demand, notice
or legal process of any kind; provided, however, that upon the occurrence of an
Event of Default pursuant to the provisions of Section 11.1(f) or Section
11.1(g) of the Credit Agreement, the portion of the Term Loan evidenced by this
Note shall automatically be due and payable, without demand, notice or
acceleration of any kind whatsoever.
 
4.  Payments received in respect of the Term Loan shall be applied as provided
in the Credit Agreement.
 
5.  Presentment, demand, protest and notice of presentment, demand, nonpayment
and protest are each hereby waived by Borrower.
 
6.  No waiver by Lender of any one or more defaults by the undersigned in the
performance of any of its obligations under this Note shall operate or be
construed as a waiver of any future default or defaults, whether of a like or
different nature, or as a waiver of any obligation of Borrower to any other
lender under the Credit Agreement.
 
7.  No provision of this Note may be amended, waived or otherwise modified
unless such amendment, waiver or other modification is in writing and is signed
or otherwise approved by Borrowers, the Required Lenders and any other lender
under the Credit Agreement to the extent required under the Credit Agreement.
 
8.  THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES. 
 
9.  Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any
provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
10.  Whenever in this Note reference is made to Agent, Lender or Borrower, such
reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns. The provisions of this Note shall be binding
upon Borrower and its successors and assigns, and shall inure to the benefit of
Lender and its successors and assigns.
 

--------------------------------------------------------------------------------


 
 
11.  In addition to and without limitation of any of the foregoing, this Note
shall be deemed to be a Financing Document and shall otherwise be subject to all
of general terms and conditions contained in Article 14 ("Miscellaneous") of the
Credit Agreement, mutatis mutandi.
 
12.  Time is of the essence as to all dates set forth herein.
 
13.  Borrower promises and agrees to pay, in addition to the principal, interest
and other sums due and payable hereon, all costs of collecting or attempting to
collect this Note, including all attorneys' fees and disbursements, as described
in Article 12 of the Credit Agreement.
 
14.  Notices shall be given under this Note in conformity with the terms and
conditions of the Credit Agreement.
 
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, intending to be legally bound, and intending that this
instrument constitute an instrument executed under seal, the undersigned have
executed and delivered this Note as of the day and year first hereinabove set
forth.
 

 
ARC SUN CITY WEST, LLC, ARC ROSWELL, LLC, ARC VEGAS, LLC, ARC TUCSON, LLC, ARC
OVERLAND PARK, LLC, ARC MINNETONKA, LLC, ARC DENVER MONACO, LLC, each a Delaware
limited liability company
 
By:   Name:  
Its:
 

 
 
 


ARC TANGLEWOOD, L.P., a Delaware limited partnership
 
By:
 
ARC Tanglewood GP, LLC, a Delaware limited liability company, its general
partner
 
  By:     Name:    
Its:
 






